In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 07-1914
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
                                v.

DARNYELL SCOTT,
                                           Defendant-Appellant.
                         ____________
           Appeal from the United States District Court
      for the Northern District of Illinois, Eastern Division.
            No. 05 CR 0072—James B. Zagel, Judge.
                         ____________
  ARGUED JANUARY 8, 2008—DECIDED FEBRUARY 19, 2008
                     ____________


 Before, FLAUM, RIPPLE, and MANION, Circuit Judges.
   FLAUM, Circuit Judge. On October 22, 2004, based
upon intercepted calls and surveillance of Defendant
Darnyell Scott, Chicago Police Department officers
stopped Scott and searched his vehicle, finding $7,400
in cash and approximately one kilogram of cocaine. Scott
filed a motion to suppress this evidence, which the dis-
trict court denied and Scott now appeals. Because we
find that probable cause for the search existed and a
warrant was not necessary, we affirm.
2                                                 No. 07-1914

                      I. Background
  As part of an investigation into drug trafficking and
police corruption, a federal judge authorized officers to
wiretap James Walker’s telephone. Walker’s telephone
was wiretapped from approximately October 6, 2004
until December 4, 2004, during which time officers inter-
cepted calls between Walker and Scott on October 19 -
October 22.
   Particularly relevant to this case is Scott’s intercepted
call to Walker on the evening of October 21. Scott con-
cedes that this conversation concerned whether Walker
could resuscitate a batch of marijuana in Scott’s posses-
sion that had apparently gone stale and lost its intox-
icating effect. During this call, Scott asked Walker, “is
there a way you can take something and make it beauti-
ful,” to which Walker replied, “Depending how bad it is
and the definition of bad.” Scott then described that the
marijuana’s “color ain’t nothing,” with Walker responding
that “when the color dead, it’s over.” After Scott went on
to state how much marijuana he had (“probably about
fifteen”), Walker said he would need to look at the mari-
juana, explaining that, “you might think the color
might not be right, that might not really be it . . . I really
gotta look at it, and I’ll be able to tell you, . . . cause when
I look at it I can tell you better than you explain it to
me. . .” Walker then went on to state, “I got a couple of
tricks that might be able to salvage, what you’re talking
about,” and mentioned that this “trick” could take a
couple days to work. Scott indicated he would split
any profit from the marijuana “down the middle” with
Walker. Walker said, “All I got to do is look at it, and then,
we’ll, we’ll go to the lab.” Defendant and Walker decided
to meet the next day so that Walker could look at the
marijuana, with Walker saying “let’s put it together in
the morning then baby,” and Defendant replying, “ten,
four.”
No. 07-1914                                               3

  The following day, on October 22, officers intercepted a
call from Scott to Walker at 11:41 a.m. Scott said, “I’m a
ready to do that, you said you already got that thing, so
I’m a, just come to you.” Walker replied, “yeah, yeah, I got
one.” About fifteen minutes later, Scott again contacted
Walker, and Walker, in a series of communications,
directed Scott to an address in Markham, Illinois, where
the two were to meet. Although officers did not see Scott
arrive at this location, they later realized, through their
surveillance, that Scott had been directed to Walker’s
residence. At 12:40 p.m., officers observed Walker ar-
riving at this same house.
  At 12:41 p.m., officers intercepted a call between Walker
and an unknown male, and officers understood this call to
be about drug business. Walker told the unknown male,
“I am making a move, real quick,” and after speaking to
the unknown male again at 1:36 p.m., told him, “dude
ready, I’m a, I’m about to leave from where I’m at in about
10 minutes.” The unknown male responded, “Mike gonna
run that to you.”
  After about another fifteen minutes, at approximately
1:50 p.m., officers observed Walker and a person later
identified as Scott leave the house in separate vehicles,
traveling in tandem. A few minutes later, both Scott’s
Nissan Maxima and Walker’s vehicle were observed
pulling into a gas station. Scott was then seen approach-
ing a trash dumpster on the gas station premises, before
both Scott and Walker again drove off in separate vehicles.
  Scott was then stopped at 2:06 p.m. by Chicago Police
Department officers as part of this investigation. The
officers approached Scott as he walked away from his
vehicle to a sandwich shop. The officers identified Scott
and requested permission to search his vehicle. Despite
Scott’s declination, the officers proceeded to search his
vehicle, locating $7,400 in cash in the interior and a bag
4                                              No. 07-1914

of suspected cocaine in a speaker box in the trunk. The
officers seized these items, but did not arrest Scott at
that time, due to the ongoing investigation.
  Scott was charged by indictment on March 25, 2005,
with possession with intent to distribute more than 500
grams of a mixture containing cocaine, in violation of
21 U.S.C. § 841(a)(1). On May 19, 2005, Scott filed a
motion to suppress the cocaine and money seized by
the officers on October 22, 2004. At a hearing on June 16,
2005, the district court found that probable cause ex-
isted and denied Scott’s motion to suppress, with the
caveat that if the case went to trial and the district court
heard the tapes of the intercepted calls, that Scott would
be permitted to argue that the tone of the conversations
indicated that probable cause was inapplicable. The case,
however, did not go to trial. On January 20, 2006, Scott
entered a conditional guilty plea, reserving his right to
appeal the district court’s motion to suppress. Scott
was then sentenced to 48 months’ imprisonment and
60 months’ supervised release.


                     II. Discussion
  The sole issue raised by Scott on appeal is whether the
district court erred in denying his motion to suppress.
This Court “review[s] a district court’s determination of
probable cause de novo and its findings of fact for clear
error.” United States v. Washburn, 383 F.3d 638, 642 (7th
Cir. 2004).
  Probable cause to search exists “where the known facts
and circumstances are sufficient to warrant a man of
reasonable prudence in the belief that contraband or
evidence of a crime will be found.” Ornelas v. United
States, 517 U.S. 690, 696 (1996). The Supreme Court has
recognized that when probable cause exists to search an
No. 07-1914                                               5

automobile, officers are permitted to conduct a warrant-
less search of “all parts of the vehicle in which contra-
band or evidence could be concealed, including closed
compartments and trunks.” United States v. Young, 38
F.3d 338, 340 (7th Cir. 1994) (citing Carroll v. United
States, 267 U.S. 132, 153-56 (1925); California v. Acevedo,
500 U.S. 565 (1991)). The question then, regarding proba-
ble cause, is “if, given the totality of the circumstances,
there is a ‘fair probability that contraband or evidence
of a crime will be found in a particular place,’ ” in this
case, in Scott’s vehicle. Id. (quoting Illinois v. Gates,
462 U.S. 213, 238 (1983)).
  Scott concedes that the intercepted call between himself
and Walker on October 21 made it probable that he
possessed a batch of stale marijuana, but contends that
officers did not have probable cause to believe that this
marijuana was located in his vehicle when it was
searched the following day. We disagree. In their con-
versation on October 21, Scott and Walker agreed that “in
the morning,” Scott would bring the marijuana to
Walker for him to see, at which point, if it could be resus-
citated, it would have to be taken to the “lab.” Officers
therefore, had probable cause to believe that the mari-
juana was in Scott’s vehicle when he arrived at Walker’s
residence.
  Scott argues that because there is no surveillance re-
port of any officer observing him placing anything in his
trunk while at Walker’s residence, there was no prob-
able cause that the marijuana was in his vehicle when
it was searched. This fact alone however, is insufficient
to negate probable cause. Based on the conversation the
previous day, officers knew that Scott intended to show
Walker the marijuana, at which point, if Walker was
unable to resuscitate the marijuana, nothing would be
done and Scott would presumably keep the marijuana.
If however, the marijuana could be resuscitated, both
6                                             No. 07-1914

Scott and Walker would take it to the “lab” (“then, we’ll,
we’ll go to the lab” (emphasis added)). This meant that a
fair probability existed that the marijuana was in
Scott’s vehicle when he and Walker left Walker’s resi-
dence. If the marijuana was unsalvageable, Scott presum-
ably would have retained possession of the marijuana.
Similarly, if the marijuana was to be taken to the lab,
because both Scott and Walker would be going there, it
was just as likely that Scott, rather than Walker, would
transport the marijuana to the lab in his vehicle.
  Probable cause continued to exist when Scott’s vehicle
was ultimately searched at 2:06 p.m. Although surveil-
lance observed Scott approach a gas station dumpster after
his vehicle had left Walker’s residence, there was still
a fair probability the marijuana remained in Scott’s
vehicle, due to the possibility that Scott was en route to
the lab or that the stop at the dumpster was linked to the
other drug deal between Walker and the unknown male.
Therefore, the officers acted within their authority when
they searched Scott’s vehicle.
  For these reasons, the district court properly denied
Defendant’s motion to suppress. Because we find that
probable cause existed to search Defendant’s vehicle
for marijuana, we need not address any alternative
basis for finding probable cause or whether the search
and seizure was justified by reasonable suspicion.




                    III. Conclusion
  For the foregoing reasons, we AFFIRM the district court’s
denial of Defendant’s motion to suppress.
No. 07-1914                                         7

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—2-19-08